Opinion issued September 29, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00588–CV




FELIX AUZ, Appellant

V.

MAYDE CREEK MUNICIPAL UTILITY DISTRICT, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-19667




MEMORANDUM OPINIONAppellant Felix Auz has neither established indigence, nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code
Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-05) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Felix Auz did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia,and Bland.